Exhibit 10.60

 

Bild 2 [rig20151231ex106025b62001.jpg]

 

December 1, 2015

 

Mr. John Stobart

Chemin de la Bassire 17

1267 Vich

Switzerland

 

Dear Mr. Stobart

 

This employment agreement (the “Agreement”) between you and Transocean Offshore
Deepwater Drilling Inc. (“TODDI”) supersedes all prior arrangements and the
terms and conditions of your existing employment arrangement with Transocean
(dated December 13, 2013).  All references in this Agreement to “Transocean” or
“Company” shall mean Transocean Ltd. and its affiliates.

 

1.



Effectiveness: The effectiveness of this Agreement is subject to the approval of
the terms of this Agreement by the Compensation Committee (the “Committee”) of
the Board of Directors of Transocean Ltd.

     

2.



Title: You will continue to serve as Executive Vice President and Chief
Operating Officer of Transocean Ltd.

 

3.



Reporting: You will continue to report to the President and Chief Executive
Officer of Transocean Ltd.

 

4.   Remuneration and other Benefits: The compensation and benefits described in
this Agreement are subject to the terms and conditions of the underlying
policies and/or plan documents and award agreements governing such compensation
or benefits. In the event of any discrepancy, the underlying policies, plan
documents or award agreements prevail.

 

a)   Base Salary:  Your annual gross base salary continues to be $670,000 and
paid on the Company’s U.S. Dollar payroll in accordance with normal Transocean
payroll policy (the “Base Salary”).  Your annual gross base salary will be
reviewed each year by the Compensation Committee (the “Committee”) of the Board
of Directors of Transocean Ltd. (the “Board”) and communicated to you in
writing.

 

b)   Performance Award and Cash Bonus Plan of Transocean Ltd.:  In addition to
your Base Salary, you continue to be eligible to participate in the Performance
Award and Cash Bonus Plan or any successor plan (the “AIP”) in accordance with
its applicable terms and to the extent determined by the Committee in its sole

 





--------------------------------------------------------------------------------

 



discretion.  Your 2015 annual bonus target is 100% of your Base Salary earned in
2015.  Your annual bonus target is not a promise, right or entitlement to
receive any bonus or a bonus of a certain amount.  Rather, you will have an
opportunity to earn a percentage of your annual bonus target based on
Transocean’s performance relative to a set of pre‑determined performance
metrics, as determined by the Committee in its sole discretion.  This means that
your actual bonus may range from 0%‑200% of your annual bonus target as
determined by the Committee in its sole discretion. The annual bonus will be
paid in accordance with the terms of the AIP.  Your actual annual bonus target
and the terms of the AIP may change over time as determined by the Committee, in
its sole discretion, and any changes will be communicated to you in
writing.  For the avoidance of doubt, the Committee retains absolute discretion
in determining your bonus and may rely on factors relating specifically to your
performance which may result in a bonus calculated differently than for other
AIP participants.

 

c)   Transocean Ltd. 2015 Long-Term Incentive Plan (LTIP):  You continue to be
eligible to participate in the LTIP in accordance with its applicable terms and
to the extent determined by the Committee, in its sole discretion.

 

d)   Certificate of Coverage:  You continue to be eligible to participate in the
benefit programs provided for U.S. National Expatriate employees through the
date your certificate of coverage for U.S. social security taxes (“Certificate
of Coverage”) expires.  After your Certificate of Coverage expires on or around
February 2018, Swiss law will require you to participate in the Company
sponsored Transocean Management Ltd. Pension Plan. 

 

e)   Tax and Financial Planning:  You continue to be entitled to a tax and
financial planning benefit of $5,000 annually in accordance with Transocean’s
policy.

 

5.   Compensation Condition:  Any compensation (including benefits) to be paid
under this Agreement shall, to the extent required by applicable Swiss laws and
the Company’s articles of association, be subject to shareholder approval at the
general meeting of shareholders of the Company. 

 

6.   Clawback:  You agree that any compensation paid for your service with the
Company on or after January 1, 2016 under this Agreement shall be subject to
forfeiture or reimbursement by you upon first request by the Company if

 





2

--------------------------------------------------------------------------------

 

 

(i) the compensation is paid or granted prior to shareholder approval at the
general meeting of shareholders of the Company and (ii) shareholder approval is
not obtained at the general meeting of shareholders of the Company to which the
respective proposal of the Board regarding the compensation for the Company’s
Executive Management Team has been submitted. 

 

7.   Expatriate Allowances:  You continue to be eligible for expatriate
allowances or reimbursements provided to Switzerland-based expatriates for the
period of your employment in Switzerland.  The allowances or reimbursements,
which are provided under the Company’s global mobility benefits policies and are
subject to change, consist of the following:

Housing & Utility Allowance: A housing and utility allowance of CHF 14,000 per
month provided via monthly local payroll as described in Transocean’s Relocation
Policy.

Cost-of-Living Allowance: A cost of living allowance of 15% of Base Salary will
be provided, payable in Swiss Francs via monthly local payroll. The
cost-of-living allowance is capped at a maximum of CHF 7,560 per month.

Transportation Allowance: A transportation allowance of CHF 1,000 per month paid
via monthly local payroll as described in Transocean’s Relocation Policy.

Vacation Travel Allowance: A vacation travel allowance as provided in
Transocean’s Travel Allowance and Vacation Days Policy.

Educational Expense Reimbursement: Reimbursement for certain educational
expenses on behalf of your dependent children as provided in Transocean’s
Relocation Policy.

 

8.   Tax Preparation and Payment:  You continue to be responsible for payment of
any taxes and the preparation and filing of any tax returns required pursuant to
your employment with Transocean. You are required to annually submit certain
information to Transocean’s current tax advisors.

 

9.   Tax Treatment:  Transocean makes no representations as to the tax
treatment, favorable or otherwise, of compensation or benefits provided to you
pursuant to your employment with Transocean.  The Company undertakes to use
commercially reasonable efforts to structure and deliver the compensation and
benefits outlined in this Agreement in such a way as to avoid taxation and
penalties under Section 409A of the United States

 





3

--------------------------------------------------------------------------------

 

 

Internal Revenue Code (“Section 409A”).  Notwithstanding the foregoing,
Transocean shall not be responsible for any adverse tax consequences to which
you may be subject, including any taxation or other penalties under Section
409A.

 

10. Deductions:  Transocean will deduct from any compensation and benefits
pursuant to this Agreement the applicable employee contributions to social
security schemes and pension fund as well as applicable taxes and withholding,
if any, payable by you in accordance with the applicable laws and regulations.

 

11. Secondment | Place of Work:  TODDI has the right to second you to an
affiliate of Transocean Ltd., and has seconded you to Transocean Management Ltd.
since February 1, 2013.  Accordingly, your principal place of work continues to
be Geneva, Switzerland or any other place as designated by Transocean.  Your
work requires travelling. You therefore shall, as required by your duties
hereunder, undertake any foreign travel in and outside Switzerland as may be
necessary for the proper performance of your duties.

 

12. Working Time:  You are employed on a full-time basis. You shall continue to
dedicate full time, attention and energy to the business of Transocean. Any
overtime work or additional tasks performed by you are fully compensated by your
Base Salary.

 

13. Vacation:  You are eligible for 30 vacation days per year in accordance with
Transocean’s Travel Allowance and Vacation Days Policy. 

 

14. Visa:  You are required to cooperate with Transocean in order to maintain
your current work visa.

 

15. Employment Regulations:  In addition to these terms and conditions, you are
subject to Transocean’s policies, procedures and practices, as from time-to-time
issued and applicable for Transocean’s employees and which may be modified from
time to time by Transocean. You confirm receipt of the following documents and
understand their content:

 

Club Membership Policy

Employee Patent and Secrecy Agreement

Transocean Ltd. 2015 Long-Term Incentive Plan (LTIP)

Performance Award and Cash Bonus Plan of Transocean Ltd. (AIP)

Personal Financial Planning Benefit Policy

Relocation Policy

Transocean Code of Integrity

 





4

--------------------------------------------------------------------------------

 

 

Transocean Executive Stock Ownership Policy

Transocean Insider Trading Policy

Vacation Travel Allowance and Vacation Days Policy
Incentive Compensation Recoupment Policy

 

16. Termination:  Either party may terminate the employment relationship as per
month end by giving 12 months written notice.  During a notice period you will
continue to receive your Base Salary at the rate in effect as of such date along
with an amount equal to the pro-rata portion of your AIP in the year of
termination assuming target achievement.  The Company shall have the right to
release you from your obligation to work (i.e., place you on garden leave)
during the notice period.    

 

17. Severance Pay:  In accordance with the Swiss Federal Ordinance Against
Excessive Compensation in Public Corporations (the “Minder Legislation”), you
are not eligible to participate in the Executive Severance Benefit Policy.

 

18. Repatriation:  You will be entitled to repatriation in accordance with the
Relocation Policy.

 

19. Confidentiality:  Except in the proper performance of your duties or with
the written consent of Transocean, you shall not during employment nor at any
time thereafter disclose to any person or use for your own purpose or that of
others and shall during employment use your best endeavors to prevent the
publication or disclosure of any information of a private, confidential or
secret nature concerning the business or affairs of Transocean or of any person
having dealings with Transocean and which comes to your knowledge during the
course of or in connection with your employment.

 

20. Data Protection:  You agree that Transocean may forward your data for
processing purposes to its affiliated companies in Switzerland and any other
location.

 

21. Severability:  If any provision of this Agreement shall be determined or
held to be invalid, illegal or unenforceable, including if such invalidity,
illegality or unenforceability is due to the Minder Legislation, the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not in any way be affected or impaired thereby. The parties shall negotiate in
good faith, to the extent possible, a provision or provisions that are
economically similar to the provision or provisions determined or held to
be invalid, illegal or unenforceable, including such invalidity, illegality or
unenforceability due to the Minder Legislation, taking into account the
intentions of the parties at the date of this Agreement, it being understood

 





5

--------------------------------------------------------------------------------

 

 

that failure of an agreement on such replacement provisions shall not in any way
affect the validity, legality and enforceability of the remaining provisions of
this Agreement. 

 

22. Applicable Law and Jurisdiction:  This Agreement shall be governed by and
construed in accordance with the laws of Switzerland, in particular the Swiss
Code of Obligations, to the exclusion of any international treaties. The place
of jurisdiction for any and all disputes arising out of or in connection with
this Agreement shall be as follows: (i) For lawsuits initiated by you, either
the relevant court at the place where you usually work, the relevant court at
your domicile or your habitual residence or the relevant court at the place to
which you were seconded; or (ii) for lawsuits initiated by Transocean, either
the relevant court where you are domiciled, the relevant court where you usually
work or at the place to which you were seconded.

 

23. Transocean Ltd.:  Transocean Ltd. hereby accepts and agrees to be bound by
any obligations arising out of Sections 4(b) and 4(c) of this Agreement and
further accepts and agrees to be bound by any of the provisions of this
Agreement in which reference is made to “Transocean Ltd.” or “Transocean” or
“Company”; and you agree that Transocean Ltd. shall be entitled to enforce any
and all rights afforded to Transocean or the Company under this Agreement.

 

 

Please confirm your understanding and acceptance of the above terms and
conditions by signing and returning to us a copy of this Agreement.

 

 





6

--------------------------------------------------------------------------------

 

 

Sincerely,

 

 

 

 

 

Transocean Offshore Deepwater Drilling Inc.

    

 

 

 

 

 

 

 

/s/ Howard Davis

 

17 December 2015

Howard Davis

 

Date

EVP, Chief Administrative & Information Officer

 

 

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

/s/ John Stobart

 

14 December 2015

John Stobart

 

Date

 

 

 

 

 

 

 

 

 

Accepted and Agreed pursuant to Section 23 of this Agreement:

 

 

 

 

 

 

 

 

Transocean Ltd.

 

 

 

 

 

 

 

 

 

 

 

/s/ Mark Mey

 

15 December 2015

Mark Mey

 

Date

EVP and Chief Financial Officer

 

 

Transocean Ltd.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Steve Hayes

 

15 December 2015

Steve Hayes

 

Date

Senior Vice President, Tax

 

 

Transocean Ltd.

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------